DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 09/23/2021. The applicant’s arguments are found persuasive, the application is now in condition for allowance. 


	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with MICHAEL M. GNIBUS (Reg. no. 38162) on 10/14/2021 and subsequent discussion on 10/15/2021.
The application has been amended as follows: 

Claim 12, 13, 14, 15, 27 have been amended as follows:
Claim 12 has been amended as follows: 
Claim 12: cancelled

Claim 13 has been amended and replaced as follows:
13. 	The steam cycle treatment as in claim 1[[

Claim 14 has been amended and replaced as follows:
14. 	The steam cycle treatment as in claim 1[[, wherein the hydrophobic section comprises a saturated or an unsaturated hydrocarbon, and the hydrophilic section comprises one or more amine or ammonium groups.

Claim 15 has been amended and replaced as follows:
Claim 15: cancelled

Claim 27 has been amended and replaced as follows:
27. 	The steam cycle treatment as in claim 1[[, wherein the amphiphilic chemical is (1) derived from a fatty acid with the hydrophilic section comprising one or more amine or ammonium groups, or (2) derived from a fatty acid with the hydrophilic section comprising one or more phosphate groups.



Allowable Subject Matter
Claims 1, 3, 6-8, 10, 13, 14, 16-27 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claim 1 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “A process for improving the efficiency of a steam power generation plant, the process including: utilizing steam or water from a steam cycle of a steam power plant; and supplying a steam cycle treatment to the steam cycle, wherein the steam cycle treatment is continuously supplied to the steam cycle thereby generating a hydrophobic coating within the steam cycle in combination with wherein the hydrophobic section comprises one or more groups selected from amines, ammoniums, acids, alcohols, ethers, phosphonates, phosphates, sulfonates, sulfates, or a combination thereof emphasis added wherein the amphiphilic chemicals contain (1) a hydrophobic fluorinated saturated or unsaturated hydrocarbon section or (2) a hydrophobic silicon containing section, and (3) a hydrophilic section comprising one or more groups selected from amines, ammoniums, acids, alcohols, ethers, phosphonates, phosphates, sulfonates, sulfates, or a combination thereof” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
October 19, 2021